NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                                                     Electronically Filed
                                                     Intermediate Court of Appeals
                                                     CAAP-XX-XXXXXXX
                                                     08-MAR-2021
                                                     07:53 AM
                                                     Dkt. 79 SO




                           NO. CAAP-XX-XXXXXXX


                  IN THE INTERMEDIATE COURT OF APPEAL
                        OF THE STATE OF HAWAI#I


                STATE OF HAWAII, Plaintiff-Appellee,
                                  v.
                 KARL L. FORSTER, Defendant-Appellant


          APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                        (CASE NO. 1PC161001251)

                      SUMMARY DISPOSITION ORDER
   By:    Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)

            Defendant-Appellant Karl L. Forster (Forster) appeals
from the October 2, 2018 Judgment of Conviction and Sentence for
Manslaughter in violation of Hawaii Revised Statutes (HRS) §
707-702 (2014),1 entered by the Circuit Court of the First
Circuit (Circuit Court) following a jury trial on the charge of
Murder in the Second Degree.2 Forster was sentenced to a twenty-
year term of imprisonment.
          On appeal, Forster contends that the Circuit Court's
substituted jury instructions (1.1, 1.2, 1.3, 1.4, 1.7, 2.1A,


      1
            At the time of the offense, HRS § 707-702 (1)(a) provided that, "A
person commits the offense of manslaughter if: (a) The person recklessly
causes the death of another person[.]" Manslaughter is a class A felony. Id.

      2
            The Honorable Todd W. Eddins presided.

                                      1
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

2.2, and 2.4)3 presented in lieu of Hawai#i Pattern Jury
Instructions - Criminal (HAWJIC) instructions, taken as a whole,
were "prejudicially insufficient, erroneous, inconsistent, and
misleading," denying Forster's constitutional rights to due
process and a fair trial.
          Upon careful review of the record and the briefs
submitted by the parties and having given due consideration to
the arguments advanced and the issues raised by the parties, as
well as the relevant statutory and case law, we conclude
Forster's appeal is without merit.

                  When jury instructions or the omission thereof
            are at issue on appeal, the standard of review is
            whether, when read and considered as a whole, the
            instructions given are prejudicially insufficient,
            erroneous, inconsistent, or misleading. Erroneous
            instructions are presumptively harmful and are a
            ground for reversal unless it affirmatively appears
            from the record as a whole that the error was not
            prejudicial. Error is not to be viewed in isolation
            and considered purely in the abstract. It must be
            examined in the light of the entire proceedings and
            given the effect which the whole record shows it to be
            entitled. In that context, the real question becomes
            whether there is a reasonable possibility that error
            might have contributed to conviction. If there is such
            a reasonable possibility in a criminal case, then the
            error is not harmless beyond a reasonable doubt, and
            the judgment of conviction on which it may have been
            based must be set aside.

State v. Nichols, 111 Hawai#i 327, 334, 141 P.3d 974, 981 (2006)
(brackets omitted) (quoting State v. Gonsalves, 108 Hawai#i 289,
292-93, 119 P.3d 597, 600-01 (2005) (citations omitted)).
          This court considered a similar claim of error
involving a substituted HAWJIC instruction in the recent case of
State v. Char, No. CAAP-XX-XXXXXXX, 2020 WL 7028600, (App. Nov.
30, 2020) (SDO).     As we set forth in Char,

                  The United States Supreme Court has explained that
            "the Constitution does not require that any particular


      3
            Substituted jury instructions 1.5 ("Direct and Circumstantial
Evidence; Weight of the Evidence") and 1.6 ("Credibility of Witnesses") were
included in the point of error, then subsequently withdrawn in the Argument
Section of the Opening Brief (OB). Accordingly, we do not address these
instructions.

                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          form of words be used in advising the jury of the
          government's burden of proof[,]" so long as "taken as
          a whole, the instructions . . . correctly convey the
          concept of reasonable doubt to the jury." Victor v.
          Nebraska, 511 U.S. 1, 5 (1994) (brackets omitted)
          (quoting Holland v. United States, 348 U.S. 121, 140
          (1954)). Likewise, the Hawai#i Supreme Court has
          stated: "It is well settled that jury instructions are
          to be viewed as a whole." State v. Sawyer, 88 Hawai#i
          325, 335, 966 P.2d 637, 647 (1998) (citing State v. Cullen,
          86 Hawai#i 1, 8, 946 P.2d 955, 962 (1997)). The court
          also has made clear that "the duty to properly instruct
          the jury lies with the trial court," State v. Nichols,
          111 Hawai#i 327, 335, 141 P.3d 974, 982 (2006), and
          deviation from HAWJIC "does not automatically result in
          incomplete and confusing jury instructions." Sawyer,
          88 Hawai#i at 335, 966 P.2d at 647 (rejecting the
          defendant's argument that "deviation from HAWJIC is
          prejudicial per se" and noting "[t]he introduction to
          the instructions clearly states that 'nothing herein
          shall be construed as an approval by the Supreme Court
          of the State of Hawai#i of the substance of any of said
          instructions.'" (brackets omitted) (quoting HAWJIC
          (1991))).

Char, 2020 WL 7028600, at *3.
          In this case, the Circuit Court explained its use of
alternative instructions in lieu of HAWJIC, as follows:

          THE COURT: We've provided copies of the draft jury
          instructions to counsel. There's also Appendix A that
          we'll file, and generally speaking, Appendix A sets
          forth the rationale behind why I've crafted some of the
          instructions the way I've crafted them and with particular
          highlighting of Instruction 1.2, which is the presumption
          of innocence and reasonable doubt instruction.

          For the most part, generally speaking, I've modified all
          of the HAWJIC instructions in an attempt to make them
          more easily understandable to the jury, to eliminate
          superfluous phrases, to make things more understandable
          in lay person's language, and the principles in all the
          HAWJIC instructions are all incorporated in these
          instructions. I've referenced them in the various
          instructions.

Forster objected to all of the Circuit Court's substituted HAWJIC

instructions below, and    challenges some of the instructions in

this appeal.   We address Forster's contentions as follows.

     1.1, "Duty of Jury to Find Facts and Follow Law"
          Forster contends that the second paragraph of 1.1
should have read as follows:
          You are the exclusive judges of the facts of this case.

                                    3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          It is your duty to weigh and to evaluate all the evidence
          received in the case and, in the process, to decide the
          facts (i.e., what happened). In other words, based on the
          evidence presented to you, you must determine [find from
          the evidence] what the facts are.

(Underscoring, brackets and strikethroughs in original in the
OB.) Forster's changes are underscored for additions, and
bracketed with strikethroughs for deletions. Forster claims this
paragraph is insufficient for failing to inform the jury that
they are the "exclusive" judges of all questions of fact and the
credibility of witnesses, citing Hawai#i Rules of Evidence (HRE)
Rule 1102, which requires the trial court to inform the jury that
they are the "exclusive" judges of those issues. This argument
is without merit. 1.1 clearly informs the jury that they are the
"judges of the facts" of the case, and reading the instructions
as a whole, there is nothing to suggest that the jury was misled
to believe otherwise.
          Forster also contends that paragraphs 4, 5, and 6 of
1.1 should have read as follows:

          You must decide the case solely on the evidence, such
          inferences therefrom as may be justified by reason and
          common sense, and the law. You must not be influenced by
          any personal likes or dislikes, pity or sympathy for the
          defendant, or passion or prejudice against the defendant[,
          passion, pity or sympathy]. The oath that you took at the
          beginning of the case demands [of] that you render a just
          verdict by conscientiously and dispassionately considering
          and weighing all of [unaffected by anything except] the
          evidence, exercising your reason and common sense, and
          applying the law as I give it to you.

          In following my instructions, you must consider all the
          instructions as a whole and consider each instruction in
          the light of all the others. Do not single out any word,
          phrase, sentence, or [some] instruction[s] and ignore the
          others; they are all important. Do not give greater
          emphasis to any word, phrase, sentence or instruction simply
          because it is repeated in these instructions.
          You must not read into these instructions, or into anything
          I [may] have said or done during the trial, [as indicating]
          an indication that I have an opinion about what facts were
          established by the evidence, which witnesses were credible,
          or [belief as to] what verdict you should return –- [that
          is a] those matters are entirely up to you.

This argument is also without merit. The inserted language,
"such inferences therefrom as may be justified by reason and

                                    4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

common sense," is repetitive and unnecessary due to similar
language in 1.3 ("In considering the evidence, you may draw
reasonable inferences from the testimony and exhibits that you
feel are justified. In other words, you may make deductions and
reach conclusions that reason, logic, and common sense lead you
to draw from the facts which have been established by the
evidence."). Forster's suggested rephrasing of the "passion,
pity or sympathy" language, the requested insertion of the
"conscientiously and dispassionately" language, and the
admonition regarding not singling out certain instructions – are
not necessary because 1.1 already conveyed these admonitions to
the jury. Finally, Forster's requested additional language in
the last paragraph to more explicitly state that what was meant
by "evidence," to include "what facts were established" and
"which witnesses were credible," was not necessary, as 1.3
explained to the jury what was meant by "evidence."4 Viewing the
instructions as a whole, the challenged 1.1 was not "incomplete
or confusing," Sawyer, 88 Hawai#i at 335, 966 P.2d at 647, and
not "prejudicially insufficient, erroneous, inconsistent or
misleading." Nichols, 111 Hawai#i at 334, 141 P.3d at 981.


     1.2, "Presumption of Innocence, Reasonable Doubt"

          Forster contends that the Circuit Court erred in
substituting 1.2 on the presumption of innocence and reasonable
doubt, in lieu of HAWJIC 3.02.5 1.2 instructed the jury as


      4
             1.3 pertinently stated, "The evidence from which you are to
decide what the facts are consist [sic] of the following: 1. The under oath
testimony of witnesses, both on direct and cross examination, regardless of
who called the witness; 2. The exhibits that have been received into
evidence." 1.1 correctly conveyed the jury's duty to them.
     5
           HAWJIC 3.02 states:

           You must presume the defendant is innocent of the charge against
           him/her. This presumption remains with the defendant throughout
           the trial of the case, unless and until the prosecution proves the
           defendant guilty beyond a reasonable doubt.

           The presumption of innocence is not a mere slogan but an essential
           part of the law that is binding upon you. It places upon the

                                     5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

follows:
                 It is a cardinal principle of our system of justice
           that a person accused of a crime is presumed not to have
           committed the crime. Karl Forster is presumed innocent
           unless you conclude that his guilt has been established
           beyond a reasonable doubt.
                 The presumption of innocence requires the Prosecution
           to prove every element of the offense charged against Karl
           Forster beyond a reasonable doubt. He does not have to
           prove anything.
                 The phrase "reasonable doubt" does not have a
           technical or complicated meaning. A reasonable doubt is
           exactly what it is, a doubt that is reasonable. You must
           use your common sense and the rational faculties and
           logical processes of your mind to determine whether you
           have a doubt that is reasonable.

                 All doubts are not reasonable. A fanciful, imaginary,
           or purely speculative doubt is not a reasonable doubt. A
           doubt based upon sympathy or prejudice is also not a
           reasonable doubt.




           prosecution the duty of proving every material element of the
           offense charged against the defendant beyond a reasonable doubt.

           You must not find the defendant guilty upon mere suspicion or upon
           evidence which only shows that the defendant is probably guilty.
           What the law requires before the defendant can be found guilty is
           not suspicion, not probabilities, but proof of the defendant's
           guilt beyond a reasonable doubt.
           What is reasonable doubt?

           It is a doubt in your mind about the defendant's guilt which
           arises from the evidence presented or from the lack of evidence
           and which is based upon reason and common sense.
           Each of you must decide, individually, whether there is or is not
           such a doubt in your mind after careful and impartial
           consideration of the evidence.
           Be mindful, however, that a doubt which has no basis in the
           evidence presented, or the lack of evidence, or reasonable
           inferences therefrom, or a doubt which is based upon imagination,
           suspicion or mere speculation or guesswork is not a reasonable
           doubt.
           What is proof beyond a reasonable doubt?
           If, after consideration of the evidence and the law, you have a
           reasonable doubt of the defendant's guilt, then the prosecution
           has not proved the defendant's guilt beyond a reasonable doubt and
           it is your duty to find the defendant not guilty.
           If, after consideration of the evidence and the law, you do not
           have a reasonable doubt of the defendant's guilt, then the
           prosecution has proved the defendant's guilt beyond a reasonable
           doubt and it is your duty to find the defendant guilty.

                                       6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                 A reasonable doubt is a doubt based on your reason and
           common sense. It arises from the evidence, a lack of
           evidence, and the reasonable inferences that emerge.
           Through reason you must decide whether your mind is free or
           not free of a reasonable doubt.
                 Proof beyond a reasonable doubt is a very high
           standard for the Prosecution to satisfy. However, the
           Prosecution's heavy burden does not mean it must prove the
           elements of a crime beyond all possible doubt or to an
           absolute certainty. You must not base your decision on a
           proposition that anything is possible or nothing is certain.

                 If, after fair and impartial consideration of all the
           evidence and the law, you do not have a reasonable doubt of
           Karl Forster's guilt, then the Prosecution has proved his
           guilt beyond a reasonable doubt and it is your duty to find
           Karl Forster guilty.
                 On the other hand, if, after fair and impartial
           consideration of all the evidence and the law, you have a
           reasonable doubt of Karl Forster's guilt, then the
           Prosecution has not proved his guilt beyond a reasonable
           doubt and it is your duty to find Karl Forster not guilty.

          Forster first challenges the Circuit Court's omission
of the HAWJIC 3.02 language, "the presumption of innocence is not
a mere slogan but an essential part of the law that is binding
upon you." Forster contends an explicit instruction that the
presumption of innocence is the "critical starting point" for the
jury's consideration of the evidence was necessary. Forster also
objects to the omission of paragraph 36 of HAWJIC 3.02, and to
Paragraphs 3, 4, and 5 of 1.2, which all concern reasonable
doubt.
          This court considered and rejected similar challenges
to an identically worded instruction in Char, 2020 WL 7028600, at
*2-5. In this case, 1.2 included the following: "It is a
cardinal principle of our system of justice that a person accused
of a crime is presumed not to have committed the crime. Karl
Forster is presumed innocent unless you conclude that his guilt
has been established beyond a reasonable doubt." The Circuit
Court also instructed: "The presumption of innocence requires

     6
            Omitted HAWJIC Paragraph 3 states: "You must not find the
defendant guilty upon mere suspicion or upon evidence which only shows that
the defendant is probably guilty. What the law requires before the defendant
can be found guilty is not suspicion, not probabilities, but proof of the
defendant's guilt beyond a reasonable doubt." HAWJIC 3.02, quoted supra note
5.

                                     7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

the Prosecution to prove every element of the offense charged
against Karl Forster beyond a reasonable doubt. He does not have
to prove anything." In addition, the Circuit Court instructed:
"Proof beyond a reasonable doubt is a very high standard for the
Prosecution to satisfy." In paragraphs 3 and 4, the Circuit
Court explained the phrase "reasonable doubt," and further stated
that a doubt that was "fanciful, imaginary, or purely
speculative," or "based upon sympathy or prejudice" was not a
reasonable doubt. In paragraph 5, the Circuit Court instructed
that a reasonable doubt is one "based on your reason and common
sense," arising from "the evidence, a lack of evidence, and the
reasonable inferences that emerge." Viewing the Circuit Court's
instructions as a whole, we conclude that the court correctly
conveyed the concepts of the presumption of innocence and
reasonable doubt, and sufficiently conveyed the importance of
these concepts. See Victor, 511 U.S. at 5; Sawyer, 88 Hawai#i at
335, 966 P.2d at 647.
          Forster further argues that the challenged instruction
may be erroneous because, in its last two paragraphs, the
"instruction for finding the defendant guilty comes before the
instruction to find him not guilty, and their order should be
reversed" as it is in HAWJIC 3.02. He asserts that "maintaining
the order of 'not guilty' before 'guilty' comports with the
presumption of innocence principle." And he maintains that
placing the "guilty instruction" first "constitutes a subliminal
message in support of a presumption of guilt and undermines the
requirement of proof beyond a reasonable doubt."
          Forster does not cite any Hawai#i authority to support
this argument, and we have found none. In Char, 2020 WL 7028600
*4, we rejected this argument, noting that courts in other
jurisdictions have rejected similar claims regarding the order in
which "guilty" and "not guilty" have appeared on verdict forms.
See e.g., Rowland v. State, 829 S.E.2d 81, 89 (Ga. 2019) ("Nor
did the order in which 'guilty' and 'not guilty' were listed on
the verdict form, when viewed in light of the rest of the court's


                                  8
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

instructions, mislead the jury."); Commonwealth v. Pi Delta Psi,
Inc., 211 A.3d 875, 888 Pa. Super.), appeal denied, 221 A.3d 644
(Pa. 2019) (concluding that a verdict slip that listed "Guilty"
before "Not Guilty" "did not infringe upon the [defendant's]
right of presumed innocence" and, thus, "no Due Process violation
occurred, and no appellate relief is due"); State v. Hayes, 462
P.3d 1195, 1207 (Kan. Ct. App. 2020) ("The district court did not
err by placing the guilty option above the not guilty option in
the verdict form given to the jury."). Forster's challenge to 1.2
on this ground, is without merit.
          Forster's final objection to 1.2 is the omission of
HAWJIC 3.02 paragraph 6, which instructs that each juror must
"individually" decide whether there was reasonable doubt after
"careful and impartial consideration of the evidence." However,
the Circuit Court did include this language at the end of its
instructions, regarding jury deliberations:

          Each of you must decide the case for yourself, but you
          should do so only after you've considered all the evidence,
          discussed the evidence fully with the other jurors, and
          listened to the views of all the other jurors. It is your
          duty to approach your decision with open minds. . . .

          . . . .

                Your verdict must arise from your conscientious
          review of the facts and the law, the application of your
          reason and common sense, and your recognition of the
          importance of the oath you took as a juror to try this case
          fairly, impartially, and honorably.

Viewing the instructions as a whole, the challenged 1.2 was not
"incomplete or confusing", Sawyer, 88 Hawai#i at 335, 966 P.2d at
647, and not "prejudicially insufficient, erroneous, inconsistent
or misleading." Nichols, 111 Hawai#i at 334, 141 P.3d at 981.


     Remaining Instructions 1.3, 1.4, 1.7, 2.1A, 2.2, and 2.4

          Forster does not provide substantive objections or
specific authority as to the remainder of the instructions he
includes in his point of error, and instead provides suggestions
as to how the language could be improved, by underscoring


                                    9
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

language he believes should be added, and bracketing and striking
through language he believes should be removed.
          As to 1.3 ("What is Evidence"), Forster has "no
objections to the substance" but offers two suggestions. We do
not address suggestions on appeal.
          As to 1.4 ("What is Not Evidence"), Forster explains
that his suggested edits are for "clarification"; Forster also
contends that the jury must be told that they will not be given
written copies of the preliminary instructions that the Circuit
Court gave, and argues that the preliminary instruction regarding
objections and rulings on objections was only given verbally and
should have also been in writing. These are only generalized
complaints about the form of instructions to the jury, and no
prejudicial error or insufficiency is identified.
          As to 1.7 ("Witnesses"), Forster contends that the
language of the corresponding HAWJIC should have been used,
because they "'flow' better and are more understandable[.]" No
prejudicial error or insufficiency is identified.
          As to 2.1A ("Defendant's Fifth Amendment Invocation at
Trial"), Forster suggests his own edited language and also
contends that the following language, again with his own
suggested edits, was harmfully omitted from 2.1A:

                Karl Forster also has a constitutional right not
          to present any evidence. You must not draw any inference
          of guilt, or any [unfavorable inference] inference
          unfavorable to him because he [decided] did not [to]
          present any evidence in this trial. You must not comment,
          discuss, or consider this decision in your deliberations.

(Strikethroughs, brackets, and underscoring in original from the
OB.) The Circuit Court, however, did adequately instruct the
jury, as follows: "Karl Forster has no duty or obligation to
present any evidence or call any witnesses[,]" and also
instructed that:


                Karl Forster has a constitutional right not to
          testify. You must not draw any inference of guilt or any
          inference unfavorable to him because he decided not to


                                   10
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          testify in this trial. You must not comment, discuss, or
          consider this decision in your deliberations.

There was no prejudicial error or omission as Forster contends.
          As to 2.2 ("Defendant's Statements"), Forster suggests
a series of modifications, explains that the instruction was
confusing due to a compound question, and claims that the
instruction improperly asked the jury to speculate about whether
Forster "clearly express[ed] what he intended to say." This is a
misreading of the Circuit Court's language; the instruction did
not invite or instruct the jury to speculate. Aside from the
complaint of speculation, no other prejudicial error or
insufficiency is identified.
          As to 2.4 ("Expert Testimony"), Forster objects to the
Circuit Court's phrasing as "'legalese-y' and vague" and proposes
his own modification. No prejudicial error or insufficiency is
identified.
          As set forth above, with a couple of noted exceptions,
Forster's suggestions on the remaining challenged instructions in
his point of error are non-substantive and stylistic in nature,
with no reliance on any specific legal authority. In Forster's
argument section, Forster only relies on general principles from
State v. Kupau, 76 Hawai#i 387, 395, 879 P.2d 492, 500 (1994),
regarding the duty of the trial court to instruct the jury in a
"clear and intelligent manner," so that the jury has a "clear and
correct understanding of what it is they are to decide[.]" The
record as a whole reflects that the Circuit Court instructed the
jury in a clear and intelligent manner, and the jury was given a
clear and correct understanding of their duties, and what they
were to decide. See Kupau, 76 Hawai#i at 395, 879 P.2d at 500.
Viewing the instructions as a whole, the challenged 1.3, 1.4,
1.7, 2.1A, 2.2, and 2.4 were not "incomplete or confusing,"
Sawyer, 88 Hawai#i at 335, 996 P.2d at 647, and not
"prejudicially insufficient, erroneous, inconsistent or
misleading." Nichols, 111 Hawai#i at 334, 141 P.3d at 981.
          The standard of review that we must apply is not


                                   11
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

whether individual instructions could be improved from Forster's
point of view, but whether the instructions when read and
considered as a whole, are prejudicially insufficient, erroneous,
inconsistent, or misleading. See id. Although the Circuit Court
deviated from HAWJIC, the substituted jury instructions, when
considered as a whole, were not erroneous.
          For these reasons, we affirm the Judgment of Conviction
and Sentence, and Notice of Entry, and the Mittimus, Warrant of
Conviction, entered on October 2, 2018, in the Circuit Court of
the First Circuit.


          DATED:  Honolulu, Hawai#i, March 8,   2021.
On the briefs:                      /s/ Keith   K. Hiraoka
                                    Presiding   Judge
Phyllis J. Hironaka
Deputy Public Defender              /s/ Clyde   J. Wadsworth
for Defendant-Appellant             Associate   Judge

Chad Kumagai                          /s/ Karen T. Nakasone
Deputy Prosecuting Attorney           Associate Judge
for Plaintiff-Appellee




                                 12